Citation Nr: 1704548	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-52 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2. Entitlement to service connection for lung cancer, as due to in-service asbestos exposure, for purposes of accrued benefits.  

3. Entitlement to service connection for asbestos related lung disease, as due to in-service asbestos exposure, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from August 1943 to May 1946. 

These matters come to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

At the time of his death, the Veteran had a pending claim for service connection for lung cancer, which he contended was due to his in-service asbestos exposure.  The RO adjudicated the claim based strictly on the lung cancer diagnosis.  However, VA does not require that a claimant file service connection claims for every diagnosed condition, but, rather, will construe claims liberally to encompass any diagnosis resulting from the particular in-service event or injury.  Here, the medical evidence showed that in addition to lung cancer, the Veteran had asbestos related lung disease.  Therefore, the Board has recharacterized the claim that was pending at the time of his death to include this condition.

The appellant, via her representative, requested a hearing before the Board.  Her representative subsequently arranged a pre-hearing conference with the undersigned, which was held on February 7, 2017.  Based on the disposition of the claims below, the representative agreed to withdraw the request for a hearing.  See Statement in Support of Claim, received February 9, 2017.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107  and 38 § 20.900(c) (2016).  At the pre-hearing conference, the representative requested that the case be advanced on the Board's docket based on the appellant's age.  Sufficient cause has been shown, and thus the motion to advance the appeal on the Board's docket is granted.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for lung cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran had an asbestos-related lung disease related to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestos related lung disease were met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to accrued benefits.  Specifically, she argues in her August 2013 notice of disagreement that the Veteran was exposed to asbestos in-service.  

The law provides that, upon the death of a Veteran, a surviving spouse or child may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

A review of the Veteran's service personnel records show that he was a shipfitter in the U.S. Navy.  The Board acknowledges that during time the Veteran was in active service, asbestos was known to exist on Naval vessels, and it is therefore conceded that the Veteran had some degree of asbestos exposure while on active service.  The Manual identifies that shipfitters were among the military occupations with exposure to asbestos, although it classifies such exposure as "minimal."

Post-service private treatment records note computerized tomography (CT) scans of the Veteran's chest in December 2010 and December 2011 revealed calcified and noncalcified pleural plaques present bilaterally.  The reports note "[f]indings described above compatible with asbestos-related pulmonary and pleural disease."  

A July 2016 VA medical opinion notes medical literature did not support a finding that the Veteran sustained significant exposure to asbestos while on active duty because of the type of occupational duty and exposure duration.  The examiner explained that although asbestos exposure had been conceded, the claims file did not support a finding that the Veteran engaged in an occupational endeavor for a sufficient period of time to have developed an asbestos exposure related disease.  Additionally, "[i]t is also conceivable that the veteran engaged in other occupations after he left the military service the put him at risk for the development of an asbestos exposure related disease."  

The Veteran's February 2013 death certificate notes his occupational history was salesman, food.  This is the only notation in any record concerning his post-service occupation.

The Board finds that the record, as it currently stands, contains both evidence for and against the Veteran's claim of entitlement to service connection for an asbestos related lung disability.  Notably, the Veteran's private treatment records show that his treating pulmonologist consistently noted asbestos related findings, including asbestos-related pulmonary and pleural disease, and VA has conceded that the Veteran was exposed to asbestos while on active service.  

The evidence against the claim consists of the July 2016 VA medical opinion, which found that medical literature did not support a finding that the Veteran sustained significant exposure to asbestos while on active duty and it was conceivable that the Veteran engaged in other occupations after he left military service that put him at risk to develop an asbestos exposure related disease.  However, the Board finds there is no indication in the record that the Veteran's post-service jobs exposed him to asbestos.  Indeed, his death certificate notes his occupational history was salesman, food.  Thus, the Board finds the July 2016 VA examiner's opinion inadequate as the findings are based on an incorrect factual basis.  

Thus, upon review of the record, the evidence regarding the issue of whether the Veteran's lung disability was related to his active service, to include exposure to asbestos therein, is in relative equipoise, i.e., about evenly balanced for and against the claim.  He clearly had asbestos related changes in his lungs and the only asbestos exposure known was that during service - no matter how minimal.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's asbestos-related lung disability was related to his active service, to include exposure to asbestos therein.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this issue on appeal. 


ORDER

Entitlement to service connection for asbestos related lung disease is granted.


REMAND

The appellant is also seeking service connection for the cause of the Veteran's death and lung cancer.  The Veteran was diagnosed with non-small cell carcinoma of the lung involving the right posterior lung/chest wall.  See April 2011 private treatment record.  His February 2013 death certificate indicates his causes of death were metastatic bladder cancer and lung cancer.  

The July 2016 VA examiner opined that the Veteran's cause of death and lung cancer were less likely than not substantially and or materially caused by or related to or a result of in-service asbestos exposure.  However, since the Board is herein granting service connection for asbestos related lung disease, a new VA medical opinion is warranted to determine whether his lung cancer was related to or aggravated by his now service-connected condition, or whether his now service-connected asbestos related lung disease contributed materially and substantially to the Veteran's death

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate medical provider regarding the following:

a) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's lung cancer was proximately caused by, due to, or aggravated by (made chronically worse) his service-connected asbestos related lung disease/in-service asbestos exposure?

b) In addition, whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected asbestos related lung disease/in-service asbestos exposure was a principal or contributory cause of his death?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

A disability will be considered the principal (or primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

A disability will be considered a contributory cause of death where it contributed substantially or materially, it combined to cause death, or it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

2. Then readjudicate the claim.  If the claim remains denied, provide the appellant and her representative a supplemental statement of the case and allow time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


